—In a matrimonial action, the defendant former husband appeals from an order of the Supreme Court, Queens County (Goldstein, J.), dated November 8, 1995, which denied his motion, inter alia, to substitute sureties on an undertaking to stay enforcement of so much of a judgment of the same court (Zelman, J.H.O.), dated April 11, 1994, as directed the transfer of a percentage of his pension to the plaintiff former wife.
. Ordered that the appeal is dismissed as academic, without costs or disbursements.
*281On this appeal, the former husband contends that the court erred in denying his motion to substitute sureties on an undertaking to stay execution of the provision of a judgment which directed him to transfer a portion of his pension to his former wife. Since this Court’s order on the appeal from the judgment of divorce vacated that portion of the judgment which distributed the parties’ pensions (see, Pauk v Pauk, 232 AD2d 392), and there is no longer any judgment for the undertaking to secure (see, Orix Credit Alliance v Grace Indus., 231 AD2d 503), the present appeal has been rendered academic and therefore is dismissed. Goldstein, J. P., Altman, Florio and Luciano, JJ., concur.